DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This Notice of Allowance is responsive to the amendments filed on 01/19/2021.
The previous 35 USC 112 rejections are withdrawn in view of the applicant’s amendments.
The previous 35 USC 103 rejections are withdrawn in view of the applicant’s amendments. 
UPDATE: Regarding the printer rush FILED ON 02/20/2021, the examiner enters the amended specification filed on 04/24/2019.
Allowable Subject Matter
Claims 21-23, 27, 28, 30-40 AND 42-45 (RENUMBERED AS CLAIMS 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
a hierarchical storage stack for storing data comprising at least one local data storage layer for storing data locally in the system and a remote data storage layer that stores data with a remote data storage service; COMBINED WITH receiving a request to back-up a data volume; creating a snapshot volume of the data volume in the local data storage layer, wherein the snapshot volume comprises data chunks; creating a fingerprint of the snapshot volume by COMBINED WITH dividing a first set of the data chunks into a first set of data slices, creating a first set of data slice fingerprints for the first set of data slices, and placing the first set of fingerprints in a fingerprint data map; and copying a second set of existing data slice fingerprints for a second set of existing data slices from a second set of the data chunks in the snapshot volume; and copying data from the snapshot volume to the remote data storage layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 30-36 status indicator should be changed from [Withdrawn- Currently Amended] TO [Currently Amended]. 
Authorization for this examiner’s amendment was given in an interview with Benjamin Klein on January 21, 2021.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pangal, US Patent No.: 8452932 discloses teaches techniques for quickly and efficiently creating data volume back-ups.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 24, 2021